Davis, P. J.,
dissenting :
If any relief whatever could have been granted upon the material facts pleaded, the demurrer should not have been sustained.
I am of opinion that, upon the facts pleaded, the plaintiff could have been adjudged entitled to abandon and restore to the defend*396ant the property with all the improvements put upon it, and recover the purchase-price paid without interest, if for the best interests of the beneficiaries, on his election to do so within a prescribed time. That relief might be neither desirable nor valuable, but as a court of equity, upon the facts admitted by the demurrer, could and ought to award it, it was error to sustain the demurrer and give judgment for defendant.
I dissent, therefore, from the conclusion of my brethren, that the judgment should be affirmed.
Order affirmed.